Citation Nr: 0627325	
Decision Date: 08/29/06    Archive Date: 09/06/06	

DOCKET NO.  02-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cervical, thoracic and 
lumbar spine injuries.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had 2 months and 10 days of active military duty 
from December 1956 to February 1957.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  Following the veteran's 
testimony at a Travel Board hearing before the undersigned, 
the Board remanded the appeal in January 2004 for VCAA 
compliance and in an attempt to obtain additional evidence.  
On remand, additional VCAA notice was sent to the veteran and 
VA outpatient treatment records from 2000 to 2005 were 
obtained from VA facilities in Tulsa and Muskogee.  A request 
for records from the Fort Bliss Army Medical Hospital was met 
with a response that no records were available from the time 
of the veteran's service in the 1950s.  Further development 
on remand was conducted to the extent possible, and the case 
is now ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran sustained a low back injury prior to service, 
that low back injury became symptomatic on use during service 
but a Medical Evaluation Board (MEB) found that the veteran's 
back disability requiring his separation from service existed 
prior to service and was not aggravated during service, and 
the veteran sustained either acute and/or chronic use 
injuries to his low back in the years following service 
separation, including a well-documented motor vehicle 
accident resulting in a significant crush injury at L2 in 
December 1999.

3.  There is an absence of any competent medical evidence 
revealing that the veteran has disabilities of the thoracic 
or cervical spine, related to service or otherwise. 


CONCLUSION OF LAW

Disabilities of the cervical, thoracic and lumbar spine were 
not incurred or aggravated in active military service.  38 
U.S.C.A. §§1101, 1111, 1112, 1113, 1131, 1137, 1153, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.303, 3.304, 
3.306, 3.307, 3.309, (2005); VA OPGCPREC 3-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided pre-VCAA duty to assist letters 
explaining the evidence necessary to substantiate his claim 
in March and April 2000.  The veteran was provided formal 
VCAA notice thereafter in January 2001, prior to the issuance 
of the initial adverse rating decision now on appeal from 
June 2001.  This notification informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  Following the Board's January 2004 remand, 
the veteran was again provided formal VCAA notifications in 
February and July 2004.  These notifications again satisfied 
the statutory requirements of notice.  The veteran has been 
provided the laws and regulations implementing VCAA and 
governing the adjudication of his service-connection claim in 
multiple statements of the case.  During the lengthy pendency 
of this appeal, multiple documented efforts have been made to 
locate and collect copies of the veteran's service medical 
and personnel records, to no avail.  The National Personnel 
Records Center (NPRC) has notified the RO that the veteran's 
records are likely fire-related and unavailable in their 
entirety.  The only records from service available are the 
veteran's DD Form 214 and a copy of an order directing the 
veteran's separation from service.  The veteran has submitted 
and the RO has collected records of the veteran's private 
medical treatment commencing in 1971 through recent times, 
and all known records of the veteran's treatment with VA 
facilities have been collected for review.  The veteran 
testified at a hearing before the undersigned in July 2003.  
All known available records have been collected for review 
and the Board finds that, to the extent possible, VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §1131; 38 C.F.R. §3.303.  
Service connection may also be granted for certain specified 
diseases, including arthritis, which is shown to have become 
manifest to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 
C.F.R. §§3.307, 3.309.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§3.303(d).

For the showing of chronic diseases in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. §3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. §1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. §3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not been conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. §1153; 38 C.F.R. §3.306.

In July 2003, VA General Counsel found that to rebut the 
presumption of sound condition under 38 U.S.C.A. §1111, VA 
must show, by clear and unmistakable evidence, both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttable presumption attaches.  VAOPGCPREC 3-
03.

Facts:  The veteran is shown on his DD Form 214 to have had 2 
months and 10 days active military service from December 1956 
to February 1957.  The veteran's separation, prior to the 
expiration of his initial enlistment period, was based on 
Army Regulation 635-40B, a regulation dealing with honorable 
separations based upon findings of physical disability.  The 
military order associated with the veteran's separation noted 
that the veteran was separated at Fort Bliss, Texas, as a 
result of Board action by reason of physical disability.  
This order specifically noted that the veteran was entitled 
to payment for any unused accumulated leave, but no severance 
pay of any kind was authorized.  Both the veteran's DD Form 
214 and the military order referred to "SPN 277."  This is 
commonly referred to as a separation or "spin" code.  
Separation code 277, in effect at the time of the veteran's 
separation, specifically provided that this was to 
characterize a separation for "physical disability, EPTS 
(existing prior to service) established by medical board and 
individual made application for discharge by reason of 
physical disability (not entitled to receive disability 
severance pay)."

The veteran first filed a claim for VA disability 
compensation for injuries of the cervical, thoracic and 
lumbar spine in February 2000, some 43 years after he was 
separated from service.  He has conceded that he sustained a 
back injury prior to service, but argues that this back 
injury was aggravated or permanently increased in severity as 
a result of active military service, and that this 
aggravation of pre-existing injury caused or contributed to 
cause all current disability of his back.  

In testimony before the undersigned in July 2003, the veteran 
reported that some five months prior to his entry on to 
active duty, a 1941 Ford automobile fell on him and 
"fractured three discs between my shoulders and two below 
which...I got over that all right until I went into the 
service."  He stated that following this initial injury, his 
back was medically examined and "that it was broke but...I 
was young...and I'd be okay."  Following some short 
recuperative period, he thereafter returned to his preservice 
employment as a welder, which he said he was able to perform 
satisfactorily until he was drafted.  He apparently reported 
this preservice back injury at enlistment, but no significant 
examination or x-rays were performed and he was accepted for 
enlistment.  The veteran reported that he did not sustain any 
significant injury or trauma to the back in basic training, 
but that just the basic use implicit in such training caused 
his back to be symptomatic.  Sometime around the 30th day of 
service, he reported that he simply could not get out of bed.  
He later reported that he was performing kitchen work, 
"nothing heavy, it was pan's and stuff like that," and that 
while stooping his back became symptomatic.  He reported that 
he was then placed in the hospital at Fort Bliss, Texas, 
where he was placed in bed and ordered to lay flat, but he 
did not recall being wrapped or provided any traction, or any 
physical therapy.  He then was administratively separated as 
a result of his back problem, and then returned to work as a 
welder.  He reported remaining in that employment for some 
three and one half to four years following service 
separation, but then left that work because it was too hard 
on his back.  He obtained follow-on unemployment that did not 
affect his back adversely and, years later in 1971, he was 
provided low back surgery.  He subsequently sustained another 
back injury in 1999, and took another fall with injuries 
subsequent to that.  Other than medication, he received no 
particular treatment that he could recall.  

In support his claim, the veteran submitted a series of lay 
statements from family members, friends and/or former co-
workers who collectively attested to the fact that they knew 
the veteran at least from the time he was separated from 
service and that he had chronic back problems from that time 
forward.  Two former co-workers further indicated that they 
have been employed with the veteran at the job he held 
subsequent to service separation and that he had back 
problems, missed work and eventually quit due to those 
problems.

The first objective medical evidence on file with respect to 
the veteran's back are records of the veteran's admission to 
a private hospital in March 1971, 14 years after he was 
separated from service.  The records document the veteran's 
complaints of low back pain with occasional radiation to the 
lower extremities.  He reported having had back pain "of 
several months duration."  It was also written that "[t]he 
patient does heavy lifting, but cannot give any specific date 
for injury."  Records indicate that the veteran reported 
experiencing "onset of aching pain in the lower lumbar region 
approximately 10 years ago.  He can attribute this to no 
specific incident."  He reported that at some unspecified 
earlier occasions he had seen an industrial physician who had 
diagnosed him for having muscle strain for which he was 
treated with medication, physical therapy and heat, and 
although this gave partial relief, it was only temporary.  
These previous episodes were reported to be "intermittent, 
and apparently only to a minimal degree."  It was also 
written that "[a]pproximately two years prior to this 
admission, he again noted constant discomfort in his lower 
lumbar spine...."  The veteran also reported having had 
earlier chiropractic treatment with some relief, especially 
with traction.  Again, relief was only intermittent.  
Symptoms had increased in the past two months, causing the 
veteran to miss work.  It was the examiner's impression that 
the veteran had lumbar disc disease, and he was subsequently 
provided a laminectomy with nerve root decompression.  

An operative report indicates that there was no evidence of 
herniated intravertebral disc space at L4-L5, although there 
was slight bulging present at the L5 level without apparent 
nerve root compression, and also moderate over-riding of the 
facets at the L4 intervertebral level with encroachment on 
the neural canal.  

After records of the veteran's 1971 admission, there is a 
complete absence of any medical evidence with respect to the 
veteran's back for approximately 29 years, until he sought 
treatment for an acute, post-service back injury.  

In early January 2000, private medical records indicate that 
several days earlier the veteran was riding a quad runner 
(four-wheel motorcycle) up a steep embankment.  He throttled 
the machine up a hill and it flipped over on top of him, and 
he landed on his back on gravel.  He reported having 
exquisite back pain with the sound of a pop.  He was only 
able to walk with excruciating pain.  A CT scan resulted in 
findings of fractures at L2 and L1 with a dilated colon.  
More specifically, it was noted that there was an L2 
fracture, body, burst type, and an L1 transverse process 
fracture.  Also noted was ileus (intestinal obstruction) 
secondary to lumbar fractures.  The CT scan noted a 
comminuted compression fracture of the L2 vertebral body with 
a decrease in height of approximately 40 percent.  There was 
a small retropulsion of a small fracture fragment to the 
anterior portion of the spinal canal and some diffuse 
posterior bowing of the posterior margin of the vertebral 
body resulting in borderline spinal stenosis.  The veteran 
was provided noninvasive treatment for these problems.  In 
March 2000, follow-up X-rays showed a little bit more 
wedging, but also showed that there was some bone formation 
anteriorly.  He reported less pain but was still wearing a 
brace.  

In April 2000, a private physician wrote that the veteran had 
a history of a back injury as a teenager when a car fell on 
him.  He reported that the veteran was later drafted into the 
armed services and was given a medical discharge from service 
due to back problems.  After being discharged from the 
service, the veteran worked in a sign manufacturing plant, 
but developed chronic back pain and had to quit to find more 
sedentary work.  He worked as an automobile salesman and 
apparently did not have back problems for a prolonged time.  
He was doing well until December 31, 1999, when a quad runner 
flipped over backward with him, and caused a compression 
fracture of the second lumbar vertebrae.  Although fitted 
with a back brace, he continued to have pain and re-
examination revealed further compression of the lumbar 
vertebrae, greater than 40 percent of the original height.  
He continued to wear a back brace and use a walker and cane 
to ambulate.

VA X-ray studies in February 2000 were interpreted to reveal 
"moderate" L5-S1 disc space narrowing with vacuum disc 
phenomenon and a 75 percent anterior wedge compressive 
deformity of L2.  L3-L4 disc space narrowing was moderate.  
VA X-ray studies of the cervical spine in December 2001 
demonstrated seven typical appearing cervical vertebrae.  
Pedicles, processes, vertebral body heights and 
intervertebral disc spaces were well maintained, and without 
evidence of fractures, dislocations or significant 
degenerative changes identified.  The impression was an 
unremarkable radiographic evaluation of the cervical spine.  
Nerve conduction studies of the veteran's upper extremities 
by VA in January 2002, ordered as a result of the veteran's 
report of numbness and tingling in his fingers, were 
interpreted as consistent with bilateral ulnar neuropathy.  
There was no evidence of carpal tunnel syndrome.  This record 
notes that the veteran denied neck pain or radicular 
symptoms.

In March 2002, the veteran reported for treatment at VA, 
indicating that he had slipped and fallen on his right 
shoulder with severe pain.  Right shoulder X-ray studies 
revealed a comminuted, moderately displaced fracture 
involving the surgical neck and proximal shaft of the 
humerus.

Follow on VA X-ray studies of the veteran's lumbar spine in 
September 2002, noted no significant change from earlier VA 
X-rays performed in 2000.  The veteran now had a 75 to 90 
percent anterior wedge compression deformity at L2.  There 
had been additional anterior bridging osteophyte formation at 
that level.  There continued to be L5-S1 disc space 
narrowing, and also some narrowing at L3-L4 and L2-L3.  There 
was diffuse bony demineralization.  There was moderate to 
marked facet hypertrophic arthropathy at L5-S1.

Analysis:  38 U.S.C.A. §1111 provides that every veteran 
shall be taken to have been in sound condition when examined 
for service, except as to defects noted at the time of 
examination at enlistment, or where clear and unmistakable 
evidence demonstrates that the injury existed before 
acceptance and enrollment and was not aggravated by such 
service.  There are no service medical records, including no 
enlistment examination.  In the absence of any notation on 
such examination, the Board must rebuttably presume that the 
veteran was in sound condition at enlistment and that the 
veteran's later discovered preservice back injury was 
aggravated in service.  However, based upon a comprehensive 
review of the entire clinical history, the Board concludes 
that the veteran's preservice back injury was not aggravated 
during service, and that the evidence supporting this 
conclusion is clear and unmistakable.  

The veteran's DD Form 214 and the order directing his 
administrative separation clearly reveal that the veteran was 
separated for disability.  The actual disability upon which 
his separation was based is unspecified in these records, but 
a clear preponderance of the evidence on file would indicate 
that the basis for his medical separation was his lumbar 
spine.  This finding is certainly to the veteran's benefit.  

However, each of these two objective service documents 
reference separation code 277 which, as noted above, 
indicates that the veteran was separated for physical 
disability which existed prior to service as established by a 
medical evaluation Board (MEB).  Medical evaluation boards 
have historically been conducted by three service physicians 
who, during the veteran's short period of service, and based 
upon contemporaneous examination, determined that the 
veteran's low back problem existed prior to service.  While 
the actual MEB report is not of record, it is not 
unreasonable to assume that the veteran informed those 
physicians, consistent with what he has reported during the 
pendency of this appeal, that he did in fact sustain a back 
injury some five months prior to service and, that he did not 
sustain any acute or identifiable trauma or superimposed 
injury during his initial 30 days of basic military training 
(after which, he was removed from training).  It was the 
veteran's testimony at his hearing that he did not incur any 
acute trauma during this brief period, but that his pre-
existing back injury became symptomatic during the rigors of 
basic military training.  Again, separation code 277 
specifically was applicable in cases of physical disability 
found by a three service physician MEB to have existed prior 
to service.  

Additionally, both the military order directing the veteran's 
separation and separation code 277 clearly indicate that the 
veteran was not entitled to receive any disability severance 
pay.  This is a clear and direct indication that the MEB 
additionally found that the veteran's preservice disability 
underwent no permanent increase in disability or aggravation 
during the veteran's brief period of active military service 
without evidence of superimposed injury or trauma during 
service.  Had any of the veteran's back disability been 
considered incurred or aggravated during service, separation 
pay or some form of medical retired pay could have been 
authorized.  The Board finds that the evidence on file 
clearly and unmistakably thus demonstrates that the veteran 
had a back injury prior to service, and that the residuals of 
this injury were not aggravated beyond ordinary progress 
during the veteran's brief period of active military duty.  

In addition to the findings of an MEB of three service 
positions conducted at the time, the additional evidence 
supporting this conclusion is the fact that the objective 
medical evidence on file does not reveal that the veteran 
sought or required any form of continuing or ongoing medical 
treatment for his low back following service separation for a 
period of some 14 years after he was separated from service.  
Although the veteran has testified and written that his low 
back problems were worse following service separation than 
they were before enlistment, and that he did see some 
physicians or chiropractors in the years following service, 
the objective medical evidence on file only reflects that 14 
years after the veteran was separated, in March 1971, he 
presented for treatment of his low back indicating that he 
had back pain "of several months duration."  It was reported 
by the veteran that he did "heavy lifting but cannot give any 
specific date for injury."  

Other records associated with this period include the 
veteran's report of having an aching pain in the lower lumbar 
region for approximately 10 years, and 10 years prior to 
March 1971 would have been March 1961, nearly four years 
after the veteran was separated from service.  The operative 
report in March 1971 resulted in findings of a slight bulging 
present at the L5 level with moderate overriding of the 
facets at the L4 interspace level, and these findings were 
not suggestive of any acute injury or fracture at any earlier 
time, but rather were indicative of a slowly progressing use 
injury over a period of years, and does not support a finding 
that the veteran sustained any acute injury or trauma or any 
aggravation of his pre-existing back injury during an initial 
30 days of basic military training in the mid-1950s.

Finally, it is also noteworthy that following the veteran's 
14-year post-service laminectomy and decompressive surgery 
performed on his low back in March 1971, the veteran is shown 
to have had no particular low back difficulties for some 
28 years until he sustained a well-documented superimposed 
injury in a four-wheel motorcycle accident when he flipped 
the bike over on top of himself and sustained a clearly 
identifiable significant compression fracture at L2 and 
lesser injury to L1.  There is certainly no evidence or 
argument on file supporting a conclusion that any of the 
veteran's disabling injuries directly attributable to this 
motorcycle accident in December 1999, had any causal 
relationship with incidents of the veteran's short period of 
military service in the 1950s.

Again, because of the absence of all service medical records, 
including the enlistment examination, the Board must presume 
that the veteran was in sound condition at enlistment, and 
the burden is on the Board to show by clear and unmistakable 
evidence both that an injury to the veteran's back preexisted 
service, and that this injury was not permanently increased 
in severity (aggravated) during active military service.  
Principally based upon the known results of a three physician 
MEB during service, including findings that the veteran's low 
back injury existed prior to service (and because no 
disability severance pay was authorized) that this preservice 
injury was not aggravated during service, but also a 
longitudinal review of the objective medical evidence on file 
fails in any way to show that the veteran's low back 
following service separation required any form of continuing 
medical treatment or intervention.  The veteran reported 
immediately returning to his pre-service strenuous employment 
as a welder after service separation, and remaining in that 
employment for three to four years before leaving for less 
strenuous employment.  

The evidence, including the veteran's testimony, clearly 
shows that the veteran sustained some form of low back injury 
prior to service.  Of course, the extent of that injury is 
unknown, although one might logically presume that the injury 
was significant considering that it has consistently been 
reported as resulting from having a car fall on the veteran 
while he was working on it.  However, the veteran's report 
during the hearing that he was told that it resulted in three 
fractured discs "between my shoulders and two below," is 
certainly not consistent with the medical evidence which is 
of record.  The veteran has also consistently reported 
receiving little to no treatment following this injury and 
prior to enlistment, and little to no treatment is not 
consistent with the extent of injuries reported by the 
veteran.  Certainly, there is no evidence on file from 1971 
until present which shows or reveals any form of disc 
fractures of the cervical or thoracic spine, as suggested by 
the report of damaged discs "between my shoulders."  In this 
regard, the Board finds that although the veteran claimed 
entitlement to service connection for a disability of the 
cervical, thoracic and lumbar spine, there is in essence a 
complete absence of any competent evidence revealing that the 
veteran has any form of disability of the cervical and 
thoracic spine in any of the significant amount of clinical 
evidence on file.  VA cervical spine X-rays taken in December 
2001 were "unremarkable."  In the absence of any identifiable 
disability of the cervical or thoracic spine, service 
connection for disabilities at these spinal segments is 
certainly not warranted.

The evidence on file collectively shows that the veteran 
sustained some form of injury, likely to the low back alone, 
some five months prior to service.  This injury did not 
apparently require much significant medical treatment and 
this is confirmed by the fact that he was apparently able to 
pass a physical examination for enlistment into active 
military duty.  The pre-existing injury was, however, 
sufficient to become symptomatic on use during the initial 30 
days of rigorous basic military training, and once military 
authorities focused on this preservice injury, it was decided 
that the veteran was not fit for service, and he was 
medically separated after an MEB of three service physicians 
found that this injury preexisted service and was not 
aggravated by service.  This finding is supported by the fact 
that the veteran was able to work in his preservice 
profession for a period of several years before he elected to 
find less strenuous employment thereafter.  It is also 
supported by the fact that no medical intervention became 
necessary for the veteran's low back until 1971, 14 years 
after he was separated from service.  Records contemporaneous 
with that 1971 surgical intervention clearly note that the 
veteran had a rather acute onset of pain for several months 
and that he had been currently doing heavy lifting in private 
civilian employment.  The necessity for a decompressive 
laminectomy 14 years after service may have been precipitated 
by the preservice injury, but it is noteworthy that the 
surgical records from 1971 do not include objective findings 
indicating that the veteran had sustained any particularly 
acute trauma to his low back at any earlier time.  Rather, 
the findings of a slightly bulging disc at L5 and moderate 
overriding of the facets at L4 is much more consistent with a 
continuing use injury, and such use clearly preponderated in 
the veteran's post-service employment of several years, as 
opposed to a period of 30 days of active military training.  
Of course, all injuries sustained by the veteran in a motor 
vehicle accident in 1999, decades after service separation, 
are entirely unrelated to service.  A clear preponderance of 
the objective evidence on file is against a claim for service 
connection for disabilities of the cervical, thoracic and 
lumbar spines.  


ORDER

Entitlement to service connection for disabilities of the 
cervical, thoracic and lumbar spine is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


